Citation Nr: 1731427	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  08-14 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic gastrointestinal disorder, claimed as gastroesophageal reflux disease (GERD), hiatal hernia, or irritable bowel syndrome (IBS), to include as secondary to service-connected anxiety disorder.

2.  Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1943 to February 1946. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2007 and June 2007 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

In pertinent part, a July 2009 Board decision denied the Veteran's claims for service connection for a chronic gastrointestinal disorder and bilateral hearing loss.  The Veteran appealed the Board's denial to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2010 Joint Motion for Remand (JMR), the parties moved to vacate and remand that portion of the Board's decision addressing those issues.  A Court Order later that month granted the JMR and vacated and remanded those claims.  

The Board remanded the claims for additional development in November 2010. 

In November 2015, the Board remanded the Veteran's claim for a gastrointestinal disorder for additional development and denied the claim for a bilateral hearing loss disability.  The Veteran appealed the denial of his claim for a bilateral hearing loss disability.  In a December 2016 memorandum decision, the Court found that the November 2015 Board decision failed to properly address whether the Veteran was competent to state that his hearing loss had continued since his military service.  Accordingly, the Court vacated and remanded the claim back to the Board for adjudication consistent with the memorandum decision.  

The record reflects that after the final October 2016 Supplemental Statement of the Case (SSOC), additional VA treatment records were associated with the claims file.  A SSOC was not subsequently issued; however, one is unnecessary in this instance.  While the records noted GERD on the Veteran's VA problem list, that fact was of record at the time of the October 2016 SSOC.  The records did not otherwise reference the Veteran's claimed gastrointestinal disorder.  As such, they are not pertinent to the issue decided herein.  Therefore, remand of the issue for a SSOC is unnecessary.  38 C.F.R. § 20.1304 (2016).

These appeals have been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A gastrointestinal disorder was not shown in service or for many years thereafter, and the probative evidence indicates that the Veteran's GERD is not related to active service or a service-connected condition.


CONCLUSION OF LAW

The criteria for establishing service connection for a gastrointestinal disorder, to include GERD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied in November 2006 and July 2011 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
Concerning the duty to assist, VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service VA and private treatment records, and VA examination reports.  

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, a medical opinion was obtained in February 2015 and the Veteran was afforded a VA esophageal conditions examination in October 2016.  In a February 2016 letter, VA requested that the Veteran submit or authorize VA to obtain on his behalf treatment records from his private treatment providers; to date, the Veteran has not responded.  Lastly, additional VA treatment records were obtained in October 2016 and April 2017.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection for a Gastrointestinal Disorder

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2016); see also Walker v. Shinseki, 708 F.3d 1110, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).
Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2016).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that he has a gastrointestinal disorder that is related to his military service or his service-connected anxiety disorder. 

The Veteran's VA treatment records indicate a diagnosis of GERD.  The evidence of record does not indicate symptoms of, treatment for, or a diagnosis of any other gastrointestinal disorder.  Accordingly, the question becomes whether the Veteran's GERD is related to his military service or to his service-connected anxiety disorder.  Upon review of the record, the Board finds that the most probative evidence is against the claim.

With regard to direct service connection, the Veteran asserts that his GERD is due to his military service.  Specifically, in the Veteran's April 2007 notice of disagreement the Veteran's representative stated that it was a known medical fact that a relaxed inguinal ring can be caused by specific physical exertions and that such physical exertions could also cause a weakening of other tissue in the abdomen.  Therefore, it was very likely that the same in-service physical causes of the Veteran's relaxed inguinal ring during service also brought about his claimed gastrointestinal conditions, to include acid reflux, hiatal hernia, and IBS.  

The Board acknowledges that the Veteran's February 1946 report of medical examination at separation noted that the Veteran had a relaxed inguinal ring.  However, the examiner noted that condition had existed prior to service entrance and was not considered disabling.  The report of medical examination noted no other gastrointestinal abnormalities.  Additionally, the Veteran's service treatment records do not document any treatment for, complaints of, or diagnosis of any gastrointestinal disorders during service.  

Nevertheless, in light of the Veteran's diagnosis of GERD and the February 1946 notation regarding a relaxed inguinal ring, VA obtained a medical opinion in February 2015.  The clinician noted that there was no diagnosis, treatment, or symptoms of any claimed gastrointestinal disorder noted in the Veteran's service treatment records.  The clinician acknowledged the February 1946 notation regarding the presence of a relaxed inguinal ring, but opined that while the ring could lead to an inguinal hernia at some time, an inguinal hernia was not related to any diagnosed or claimed gastrointestinal disorder, to include acid reflux, hiatal hernia, or IBS.  Therefore, there was no evidence of a gastrointestinal condition related to the Veteran's military service.  The clinician acknowledged that the Veteran's VA treatment records listed a diagnosis or history of GERD, but noted the records did not document any symptoms or treatment related to GERD or any other gastrointestinal condition.  The clinician concluded that there was no evidence related to IBS or a hiatal hernia.  The clinician opined that based on a review of the record, any gastrointestinal condition or symptoms would be more compatible with age-related development and not secondary to the Veteran's military service.

The Veteran was afforded a VA examination in October 2016.  The examination report indicated that the Veteran denied difficulty with acid reflux, indigestion, or heartburn, and denied the existence of a hiatal hernia.  The examiner explained that a hiatal hernia was a herniation between the chest and belly that allowed the stomach to slide into the chest, a condition associated with severe chest pain.  The report noted that the Veteran endorsed rare episodes of constipation and diarrhea.  With regard to the attorney's assertions, the examiner stated that the Veteran's relaxed right inguinal ring existed prior to service and posed no disability.  The examiner noted that a review of the records in the claims file revealed no evidence indicating or supporting a diagnosis of a hiatal hernia.  The examiner explained that the records did not include an esophagogastroduodenoscopy or upper gastrointestinal series, diagnostic tests which would be indicative of such diagnoses.  The examiner acknowledged that while VA treatment records noted a diagnosis of GERD, there was no evidence of any treatment for GERD subsequent to 2001.  The examiner noted that while the Veteran endorsed rare occurrences of constipation and diarrhea, treatment records did not document complaints suggestive of or consistent with a diagnosis of IBS.  

The examiner opined that the Veteran's claimed gastrointestinal condition was less likely than not proximately due to or the result of his service-connected anxiety disorder.  The examiner noted that the Veteran denied difficulty with acid reflux, indigestion, and heart burn.  She acknowledged that while it was very common for individuals with posttraumatic stress disorder (PTSD) and anxiety to experience various gastrointestinal complaints during periods of exacerbations of PTSD and anxiety symptoms, in the present case the Veteran had not required or been prescribed medication for his anxiety disorder nor was there any evidence of any exacerbations of his anxiety disorder symptoms.  Consequently, it was unlikely that any of the Veteran's gastrointestinal symptoms were proximately due to, caused by, or aggravated, beyond the natural progression, by his service-connected anxiety disorder. 

The Board affords the February 2015 and October 2016 VA medical opinions great probative weight because they were provided by trained medical professionals after a review of the claims file and, in the case of the October 2016 examiner, an examination of the Veteran.  Moreover, the opinions are supported by sufficient rationale and are consistent with the evidence of record.  

The Board has not overlooked the treatise evidence submitted by the Veteran and his attorney regarding the comorbidity of PTSD and /or anxiety and gastrointestinal conditions.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (2016) (noting that competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, in the present case, the treatise evidence of record is general in nature and does not contain any information or analysis specific to the Veteran's case, including relevant information such as the nature, duration, or severity of his mental health and gastrointestinal symptoms.  As such, the Board affords greater weight to the VA medical opinions that were the product of a physician's expertise, review of medical and lay evidence specific to the Veteran, and supported by a detailed rationale that addressed the specifics of this Veteran's case.

To the extent the Veteran and his representative contend that the Veteran's GERD is related to service or his service-connected anxiety disorder, the Board notes that as lay people, the Veteran and his representative are not competent to diagnose gastrointestinal disorders or determine the etiology thereof, as such matters require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Accordingly, the Board finds the opinions of the VA clinicians to be significantly more probative than the lay assertions by the Veteran and his representative.  

In sum, a gastrointestinal disorder was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the Veteran's GERD is related to active service or a service-connected condition.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Entitlement to service connection for a chronic gastrointestinal disorder is denied. 


REMAND

Although the Board regrets the additional delay, further development is necessary prior to adjudication of the Veteran's hearing loss claim.

An addendum opinion addressing the claim was obtained in February 2015.  In rendering the negative opinion, the audiologist stated that VA medical records prior to 2007 were silent for any health issues concerning the Veteran ears or hearing and those records also indicated that the Veteran had no barriers to learning, which would necessarily include hearing loss.  Contrary to the audiologist's statement, VA treatment records as early as February 2000 repeatedly indicated that the Veteran's hearing loss was a barrier to learning.  In light of the above, an addendum opinion is warranted. 

Finally, the record suggests that the Veteran receives ongoing VA treatment for his hearing loss disability.  Accordingly, on remand any updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Obtain any updated VA treatment records from April 18, 2017 to present. 
2.  Ask the Veteran to provide the names and addresses of all medical care providers who have evaluated or treated his hearing loss disability.  After securing the necessary release(s), the AOJ should request any relevant records identified which are not duplicates of those already contained in the claims file.

3.  After above has been completed to the extent possible, forward the claims file to a VA audiologist to obtain an opinion concerning the Veteran's hearing loss claim.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims file, the examiner should provide on opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss disability is related to his military service, to include his in-service noise exposure.  In rendering this requested opinion, the examiner should address the VA treatment records, dated as early as February 2000, indicating that the Veteran's hearing loss was a barrier to learning, and the Veteran's assertion that he just lived with his hearing loss because he was unable to afford treatment.  

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran, his fiduciary, and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


